Citation Nr: 0736306	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-20 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
treatment purposes.  

2.  Entitlement to service connection for residuals of a 
concussion with left-sided paralysis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1957 to October 
1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision by the 
RO which denied service connection for dental trauma and 
residuals of a concussion with left-sided paralysis.  The 
veteran testified at an RO hearing in February 2004.  In June 
2006, a hearing was held at the RO before the undersigned 
member of the Board.  The Board remanded the appeal for 
additional development in December 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The evidence does not show that the veteran has a dental 
condition resulting from a combat wound or other service 
trauma.  

3.  The veteran is not shown to have residuals of a 
concussion with left-sided paralysis at present which is 
related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dental trauma for 
treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1721, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
West 2006); 38 C.F.R. §§  3.303, 3.381, 4.150, 17.161 (2007).  

2.  The veteran does not have residuals of a concussion with 
left-sided paralysis due to disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in July 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a dental disability due to trauma and residuals of a 
concussion at present which were related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran testified at an RO hearing 
in February 2004 and before the undersigned member of the 
Board at the RO in June 2006.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, No. 2007-7130 WL 
2694606 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  

In addition, by letter dated in March 2007, the veteran was 
notified of the evidence necessary to establish a disability 
rating and an effective date for any award of benefits.  See 
Dingess/Hartman, 19 Vet. App. 473.  Although this notice was 
mailed after initial adjudication of the claims, this was not 
prejudicial to the veteran, since he was subsequently 
provided adequate notice, the claims were readjudicated, and 
a supplemental statement of the case was promulgated in May 
2007.  Since the Board has concluded that the preponderance 
of the evidence is against the claims of service connection 
for dental trauma and residuals of a concussion with left-
sided paralysis, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2007).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
military service.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997); see also 38 C.F.R. § 3.306(b)(1) (2007).  

Factual Background

The veteran contends that he suffered a head injury and 
double concussion when he fell on a tent peg and fractured 
his jaw in service.  At the Travel Board hearing, the veteran 
testified he was knocked unconscious and woke up in a 
hospital after the fall, and that he was paralyzed on his 
left side from his head to his foot.  He testified that the 
paralysis was present when he was discharged from service and 
that it gradually resolved about three years after service.  
At the RO hearing, the veteran testified that he did not 
suffer any dental injury in the fall and did not receive any 
dental treatment during service.  

The service medical records showed that the veteran reported 
to a field aid station around 11 pm on September 19, 1960, 
with lacerations on his upper lip and swelling on the right 
side above the jaw line.  The veteran reported that he 
tripped on a tent peg and fell on the right side his face on 
the concrete flooring.  He was given Darvon, told to apply an 
ice pack and to return the next morning to be seen by a 
physician.  X-ray studies the following day revealed a simple 
fracture of the right ramus of the mandible, and the veteran 
was transferred to a military hospital in Nurnberg.  
Admission x-ray studies revealed an oblique fracture through 
the neck of the right mandibular condyle with marked 
overriding of the fragments.  The veteran underwent immediate 
closed reduction procedure by means of Stout continuous 
wiring on the maxillary and mandibular arches with 
intermaxillary traction.  This resulted in good fixation of 
the mandible and a normal centric occlusal relationship.  The 
surgical procedure and post-operative course was without 
complication and healing progressed normally.  Physical 
examination showed no neurological abnormalities or any 
impairment in the upper or lower extremities.  On October 10, 
all intermaxillary elastic traction was removed and a 
clinical examination revealed normal opening of the mouth 
with a return to normal occlusion.  The veteran was placed on 
a soft diet, and gradually progressed to a regular diet 
without difficulty.  When discharged from the hospital on 
October 17, the veteran had normal movement and opening of 
the mouth and good centric occlusal relationship.  

On a Report of Medical History for separation from service on 
October 27, 1960, the veteran denied any tooth or gum 
trouble, lameness, or paralysis, and no pertinent 
abnormalities were noted on examination at that time.  The 
veteran's mouth, upper and lower extremities, and 
musculoskeletal and neurological systems were normal.  

A VA dental examination report in May 1996, showed multiple 
missing teeth and several teeth that required crowns.  The 
examiner noted that there was no evidence of dental trauma.  

A VA outpatient note in March 2004, showed that the veteran 
was seen for complaints of decreased memory over the past 
year and denied any history of a head trauma.  The diagnoses 
included hypertension, malignant neoplasm of the mandible, 
and non-Hodgkin's Lymphoma.  In December 2005, the veteran 
was seen at a VA neurology clinic for clumsiness and 
stiffness of this right lower extremity for the past week.  
Subsequent diagnostic studies, including MRIs of the brain 
and entire spine revealed some mild degenerative changes in 
the cervical spine, degenerative disc disease of the lumbar 
spine, and no significant abnormalities of the skull or 
brain.  

Analysis

Although the veteran testified that he fractured his skull 
and suffered a double concussion when he fell and fractured 
the right side of his jaw in service, the service medical 
records clearly contradict his assertions concerning the 
extent and severity of his injuries and showed that he 
sustained only a simple fracture of the mandible.  The 
veteran was not rendered unconscious from the fall and did 
not suffer any additional injury to his skull.  Although the 
veteran testified that he could not recall the specifics of 
the incident and woke in a hospital after the fall, the 
service medical records showed that he presented himself to a 
field aid station immediately after the injury and returned 
the following morning for further evaluation, as instructed.  
The service hospital records showed that the veteran 
underwent closed reduction for a simple fracture of the 
mandible the following day and that his hospital course was 
uneventful.  There was no evidence of any neurological 
impairment or any abnormalities of the upper or lower 
extremities during his 27-day hospital stay, nor did he 
receive any treatment for dental problems other than to have 
his jaw wired shut.  All of the hardware was removed three 
weeks after the accident, and the veteran was shown to have 
good occlusion and no evidence of any impairment of 
mastication when he was discharged to full duty less than six 
weeks after the initial injury.  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment - such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

In the instant case, there is no indication in the service 
medical records that any of the veteran's teeth were 
extracted in service due to disease.  Moreover, the veteran 
does not claim, nor does the evidence show that he sustained 
dental trauma to any tooth in service, or that he had 
impacted teeth, malposed teeth, or other developmental 
defects, which developed after 180 days or more of active 
service.  

The record does not show that the veteran has a current 
dental condition for which service connection might be 
granted.  While the veteran was entitled to Class II 
eligibility when he was separated from service, he had only 
one year to obtain treatment.  Although it is unclear if the 
veteran was notified of this restriction by the appropriate 
service department at the time of his discharge, such 
notification is not required for service personnel who are 
discharged prior to 1982.  See Woodson v. Brown, 8 Vet. App. 
352 (1995).  

The Board notes that the veteran is not shown to be entitled 
to service connection for treatment purposes under any of the 
other possible classes of eligibility.  For instance, there 
could be no eligibility for Class I dental care since he is 
not shown to have a service-connected compensable dental 
condition.  See 38 C.F.R. § 4.150.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b), II(c), III.  He is not entitled to Class III 
dental treatment under 38 C.F.R. § 17.161(g), because his 
dental condition is not "professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability" including his service-connected 
residuals of a fracture of the right mandible.  He is not 
entitled to Class IV dental treatment under § 17.161(h), 
because he is not in receipt of a total compensation rating, 
and is not entitled to Class V dental treatment under 
§ 17.161(i), because he is not currently participating in a 
Chapter 31 rehabilitation program.  In sum, because there is 
no probative evidence of dental trauma in service, the Board 
is without legal authority under governing regulations to 
grant service connection for a dental condition for treatment 
purposes.  That is, the veteran does not have a service-
connected, non-compensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
(Class II(a)).  38 C.F.R. § 17.161(c).  

Concerning the claim for residuals of a concussion, the Board 
notes that while the veteran testified that he had paralysis 
of the left side of his body at the time of discharge from 
service, he specifically denied any history of lameness or 
paralysis at the time of his separation examination, and no 
pertinent abnormalities were noted.  The Board finds it 
notable that the veteran did not report such symptoms at the 
time of his separation examination ten days after he was 
released from the hospital, particularly in light of the fact 
that he now asserts that his symptoms continued for some 
three years after his discharge from service.  The objective 
evidence of record clearly and unambiguously showed no 
evidence of additional injury to his head or skull, that he 
was not rendered unconscious from the injury, and that he did 
not have any neurological impairment or paralysis at anytime 
during service or until many years thereafter.  

While the veteran believes that he has residuals of a 
concussion with left-sided paralysis and that his current 
dental problems are related to an injury in service, he has 
presented no competent evidence to support his assertions.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see Epps v. 
Brown, 9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a dental trauma or a 
concussion in service, and no competent evidence of a medical 
nexus between any current dental disability or claimed 
residuals of a concussion and military service, the Board 
finds that there is no basis for a favorable disposition of 
the veteran's appeal.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for dental trauma for treatment purposes 
is denied.  

Service connection for residuals of a concussion with left-
sided paralysis is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


